Title: From Thomas Jefferson to James Oldham, 13 November 1804
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Nov. 13. 04
                  
                  Business prevented my answering your letter of Oct. 21. till I apprehended you had left Albemarle for Richmond. Your draughts on me for the work you have done, or may do, or the materials shall be always paid at the counting house of messrs. Gibson & Jefferson in Richmond. if you can draw at 30. days sight it will be a convenience because I settle every thing of that kind once a month, but if your purposes require a shorter day, make your draughts accordingly & they shall be honored. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               